El Juez Asociado Sr. MacLearí,
emitió ,1a opinión dél tribunal.
;E1 demandante en este pleito, que también es el apelan-*377te, era un maestro de escuela eon un certificado de segundo grado, el que daba fé de que reunía las cualidades nece-sarias para enseñar en las escuelas públicas de Puerto Rico. El demandado, que es el apelado, es el comisionado de instrucción para esta isla, y como tal, por su puesto, es jefe de departamento y miembro del Concejo Ejecu-tivo.
Al señor Cuevas le fue concedido un certificado de maestro graduado el primer día de julio de 1904. Poco tiempo después se marchó al continente en una excursión con otros maestros, en un trasporte del gobierno y asistió á una escuela de verano en la Universidad de Harvard, cerca de Boston. Al regresar dicho maestro tuvo á bien publicar una serie de media docena. de artículos en el “Heraldo Español,” criticando al señor Lindsay, quien en esa época era Comisionado de Instrucción, quejándose de la manera en que se había llevado á cabo el viaje, de la comida que se les daba á los maestros en Boston, é inci-dentahnente de la pimienta que se héchaba en la sopa. Su último ataque fué dirigido al señor Lindsay, y firma-do, como los demás, con su nombre entero y título, ó sea, “.Javier Cuevas Zequeira, Profesor Graduado”.La ma^ yor parte de dichos artículos están escritos en un estilo inocente aunque pomposo, pero el último es un ataque directo á su principal, el jefe del Departamento de Instruc-ción, y á la letra dice así:
“A Mr. Lindsay: Soy la nota discordante entre el concierto de alabanzas dirigidas á- vos. Mejor. Mientras los más elevan basta vos nubes de incienso, yo hago descender hasta vos la verdad; mien-tras todos os envuelven en una atmósfera de lisonjas, yo os rodeo de algo férreo, aligo que oprime, que amarga, que mata á los dés-potas, que derrumba á los ídolos, la verdad en pedestal inaccesible: la justicia,. Yos sois un fracasado. Vos llevasteis los siervos á ver la libertad. Vos hicisteis gastar á los pobres el pan de sus familia's; los pobres no hacen viajes de recreo. Vos hicisteis embrollar los mezquinos sueldos de los profesores para una excursión, .de la, que *378traen el dejo amargo de haber conocido la justicia, por la que eter-namente suspiramos en nuestra, tierra. Vos habéis gastado vuestras energías en un viaje, en vez de emplear vuestros esfuerzos en ga-rantir los derechos de nosotros, sometidos al capricho de un Inspector más ó menos apasionado. Vos, sin hacer esa marcha, sacri-ficando al magisterio, pudisteis dejar recuerdo eterno y cariñoso en nuestros corazones, con una frase, pues que sois soberano en vues-tro departamento; con estas palabras, que no hubieran sido más que la recompensa á nuestros esfuerzos: “Ya que no sois hombres ■con libertad, yo os hago maestros libres.” Eso os hubiera hecho grande, pero no lo hicisteis porque sois pequeño, porque no arnais 1a, justicia, porque habéis faltado á la ley. ’ ’
Después de la publicación de estos artículos, y durante la ausencia del Comisionado de Instrucción de la isla, el señor E. W. Lord, Comisionado auxiliar, suspendió al se-ñor Cuevas de su cargo como maestro, y después fué notificado para que hiciese su defensa, y no siendo satisfactoria ésta, su certificado de maestro de segundo grado fué revocado, bajó la autoridad de las le-yes escolares de Puerto Rico.
Entre tanto había sido elegido por la Junta escolar local de Río Grande, maestro de escuela rural, y hubo que cancelar esta elección cuando perdió su certificado.
El presenta esta demanda contra el señor Ealkner como Comisionado de Instrucción, pretendiendo obtener una sentencia de la Corte anulando la resolución'qué''’revoca su certificado, y para cobrar su sueldo como maestro,y demás daños y perjuicios ocasinándole al. ser privado de su cargo.
A pesar de constituir el caso materia nueva,- fué cuida-dosamente considerado por la Corte de Distrito, se celebró el juicio, se presentaron pruebas, se pronunciaron infor-mes orales, se citaron autoridades, se examinaron los pun-tos de derechos, y en fin, se dictó sentencia contra, el de-mandante, .que no obtuviera nada mediante su demanda y .que pagara todas las costas originadas en la misma, *379El apelante interpone este recurso de apelación para ante esta Corte, fundándose en que ni el señor Lord, Comi-sionado auxiliar, tuvo autoridad para suspenderlo, ni el señor Ealkner, el Comisionado de Instrucción, para re-vocar su certificado, alegando que como ciudadano de Puerto Rico tiene un derecho constitucional, de acuerdo con la primera enmienda á la constitución de los Estados Unidos, para publicar en los periódicos lo que le parezca aunque le agrade ó no al jefe de su departamento. El abo-gado defensor en su argumento dice que no alega que la Constitución de los Estados Unidos está en vigor en Puerto Rico, pero sí que aquí existe el derecho constitu-cional del libre uso de la palabra y de la prensa, con. ó sin la Constitución.
Aunque toda persona tenga el derecho de decir, escri-bir y publicar la verdad, y su parecer con respecto á la misma, se le hace responsable por el abuso del privilegio, y lo mismo que todos los demás privilegios personales debe hacer uso del mismo de tal modo que no infrinja los derechos de otras personas. Es difícil encontrar apli-cación alguna que de esta enmienda á la Constitución ó del principio del libre uso de la palabra ó deja prensa, pudiera hacerse al presente caso.
Parece que el' demandante ha entablado esta demanda bajo la equivocada creencia de que su certificado como maestro graduado le confiere un cargo con sueldo que era propiedad, según la ley, y del cual no podía ser privado por una resolución como la dictada en. el presente caso. Esto debe considerarse como una idea enteramente erró-nea.- Su certificado hizo constar que reunía las cua-lidades necesarias para ejercer como maestro graduado y en virtud de dicho certificado podía ser elegido como maestro en las escuelas públicas de Puerto Rico, sujeto á las leyes escolares de la isla, y los reglamentos del Depar-tamento de Instrucción, hechos de acuerdo con las mis-*380mas. El permitir á un maestro de escuela acudir á los pe-riódicos, injuriar á sus superiores, ó ponerlos en ridículo ante el público, y acusarlos dehaber violado la ley, bajo el pretexto del libre uso de la palabra y de' la prensa, sería ■ destruir toda disciplina y arruinar la organización del Departamento de Instrucción. Ningún departamento del Gobierno podría administrarse con arreglo á tales prin-cipios. La disciplina es necesaria en las organizaciones civiles lo mismo que en las militares. En el presente caso el Comisionado de Instrucción y su auxiliar han procedi-do con estricta conformidad á la ley. La sección 42 en la página 20 del folleto inglés, y la página 22 del español dice lo siguiente:
“El Comisionado de Instmoción ó la Junta Escolar suspenderá en sus cargos á los maestros por crueldad, inmoralidad, incompe-tencia, insubordinación ó negligencia, en el desempeño de sus fun-ciones, y podrá reponerlos ó destituirlos, cancelando sus certificados, después de una investigación que se practicará y en la cual la Junta Escolar podrá presentar una declaración, y dichos maestros serán oídos en su propia defensa, bien de palabra ó por escrito. Dispo-niéndose, que ninguna suspensión hecha por una Junta Escolar será válida por más de cinco días, y los maestros así suspendidos no vol-' verán á serlo por la misma causa, por dicha Junta, durante 'el- año' escolar en que tuvo lugar la primera suspensión.”
Esta sección ele la ley autoriza-al Comisionado ele Ins-trucción para suspender cualquier-maestro por crueldad, inmoralidad, incompetencia, insubordinación ó negligen-cia en el desempeño de sus funciones, y destituirlos des-pués de una investigación, en cuya investigación dicho maestro será oído en su propia defensa, bien de palabra ó por escrito. El señor Ealkner y el señor Lord, en el pre-sente caso, cumplieron fielmente con esta sección de la ley al suspender y destituir al demandante.
El artículo 5 de los reglamentos é instrucciones, en las páginas 53 v 54 del inglés y la página 57 del español, dice lo siguiente: ....
*381"La responsabilidad -para conservar el buen nombre de las es-cuelas, descansa sobre los principales y'demás anaestros de Puerto Pico. Se supone que ellos están al corriente y conocen con perfec-ción las Leyes Escolares, estando familiarizados tanto cuanto sea posible con todos los informes del Departamento de Instrucción para que puedan comprender todos sus planes, deseos y fines que en el trabajo educativo en general persigue dielio Departamento. Se espera de ellos que trabajen en completa harmonía dándole toda su con-fianza y teniéndole como á su mejor amigo y coadyuvador en todos aquellos asuntos que tiendan al feliz éxito de su tarea escolar.
El maestro que no tenga confianza en el Departamento, ni en las intenciones y propósitos de éste, debe desde luego renunciar y separarse por completo del Magisterio. Deberá en todos los casos dirigirse al Departamento de Instrucción y no escribir artículos en la prensa ó entablar discusiones ó murmurar con sus vecinos respecto de aquellos asuntos que conciernen exclusivamente á él y al Depar-tamento de Instrucción. Se espera del Magisterio, el qne todos, y cada uno en particular, tomen la iniciativa en todo aquello que tienda al beneficio y adelanto de sus escuelas, lo cual en nada se contraría, mi eon las Leyes Escolares, ni con la política general del Departamento. Y, al hacerlo así, todos los maestros se-rán sostenidos por el Departamento.
Algunos de los deberes generales que conciernen á los maestros y principales, pueden numerarse del modo siguiente:
(10) Los maestras seguirán siempre las instrucciones del 'Comi-sionado de Instrucción ó de sus representantes.
(11) Los maestros tendrán la obligación de estudiar las Leyes esco-lares, y especialmente, las partes de ellas que se refieran á ellos mis-mos. ’ ’
Se verá que el maestro está obligado por estos regla-mentos á trabajar en armonía con el Departamento dé Instrucción, y dar á éste su entera confianza, y el maestro que no tenga confianza en el departamento se le en-carga separarse por completo del Magisterio. También se le aconseja y obliga, en caso de no encontrarse satis-fecho, á dirigirse al departamento, y á no escribir artícu-los en la prensa, ó entablar discusiones ó murmurar con sus vecinos respecto de aquellos asuntos que conciernen *382exclusivamente á sus relaciones con el Departamento de Instrucción.
Este último curso es precisamente el seguido en la con-ducta que fué el motivo de su destitución, y por supuesto, siendo una infracción de los reglamentos, esto era un caso claro de insubordinación, por lo que fué propia y justa-mente suspendido, y después de una investigación fué des-tituido, y cancelado su certificado por las autoridades competentes para ello.
% Como puede esperar el demandante que la Corte de Distrito, ó esta Corte, revoque la resolución del departa-mento de Instrucción, ó que requiera al Cobierno que se le pague su sueldo y le indemnice por su destitución % Nosotros no tenemos conocimiento de ninguna ley que pudiera autorizar semejante sentencia. Casi no se podría presentar un caso de insubordinación más claro que el que expone á la Corte el- mismo demandante en estos autos, y cualquier otro procedimiento que el seguido por el comisionado Falkner en el presente caso, hubiera sido destructivo de la disciplina, y una falta á su deber por parte de él.
Como el demandante no tiene causa de acción, y nunca la ha tenido, ni contra el Comisionado, ni contra el Co-bierno, la sentencia de la Corte de Distrito debe confir-marse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, Eigueras y Wolf.